People v Colbert (2018 NY Slip Op 02841)





People v Colbert


2018 NY Slip Op 02841


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

108669

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vRALPHY COLBERT, Also Known as JOHNATHAN P. SGARRANO, Appellant.

Calendar Date: March 2, 2018

Before: Garry, P.J., McCarthy, Devine, Aarons and Rumsey, JJ.


Elena DeFio Kean, Albany, for appellant.
Robert M. Carney, District Attorney, Schenectady (Tracey A. Brunecz of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Sypniewski, J.), rendered June 30, 2016, convicting defendant upon his plea of guilty of the crime of attempted forgery in the second degree.
In satisfaction of a one-count indictment and other pending charges, defendant pleaded guilty to attempted forgery in the second degree and waived his right to appeal, both orally and in writing. In accordance with the plea agreement, County Court sentenced defendant, as a second felony offender, to a prison term of 1½ to 3 years. Defendant now appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our
review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Garry, P.J., McCarthy, Devine, Aarons and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.